—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 16, 1997, which revoked defendant’s probation and imposed a sentence of imprisonment.In June 1996, defendant was sentenced to, inter alia, five *767years’ probation upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree. After defendant was arrested on September 29, 1996 on new drug charges he was subsequently charged with and, following a hearing, found guilty of violating the terms of his probation. As a result, County Court revoked defendant’s probation and sentenced him to a prison term of 4 to 12 years. Notably, at the hearing, defendant admitted, inter alia, that he drank alcohol and possessed marihuana on the date of his arrest. Considering defendant’s prior drug-related conviction and his admission to violating the terms of his probation, and there being no extraordinary circumstances warranting our intervention, we find the sentence, which was within the statutory parameters, neither harsh nor excessive (see, People v Dalton, 247 AD2d 656).Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.